Citation Nr: 1415441	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for the service-connected anxiety disorder.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied service connection for an anxiety disorder (claimed as PTSD).  The Veteran appealed, and during the course of the appeal the RO issued a rating decision in October 2010 that granted service connection and assigned a 10 percent rating effective from November 2, 2007.  The initial rating was increased to 30 percent by a rating decision in February 2011.

In June 2012 the Board issued a decision that continued the currently-assigned 30 percent initial rating for anxiety disorder; the Board's action referred to the RO the issue of entitlement to service connection for PTSD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a decision in July 2013 that held the Veteran's claim for service connection for PTSD is intertwined with the issue of evaluation for anxiety disorder.  The Court vacated the Board's decision and returned the case to the Board for reconsideration.  The Board has added the issue of entitlement to service connection for PTSD to the issues on appeal to comport with the Court's holding. In that regard, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).    

Notwithstanding the Court's Memorandum Decision, the Board will proceed with rating the Veteran's anxiety disorder without awaiting a decision on service connection for PTSD.  This is to the Veteran's advantage because it enables the Board to immediately assign a higher evaluation.  Further, the Board will consider all of the Veteran's symptoms, whether attributed to the diagnosed PTSD or to the diagnosed anxiety disorder; the Board's action therefore does not result in prejudice to the Veteran.  

The issue of entitlement to SMC at the housebound rate has been raised by the claim for increased rating on appeal, and it has been added to the issues on appeal.  

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  Prior to January 7, 2014, the Veteran's anxiety disorder most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.

2.  From January 7, 2014, the Veteran's anxiety disorder has been manifested by total occupational and social impairment.

3.  From January 8, 2014, the Veteran has had a single service-connected disability rated at 100 percent and additional service-connected disabilities rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for anxiety disorder are met effective from January 7, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2013).  

2.   The criteria for SMC at the housebound rate are met effective from January 8, 2014.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty-to-assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters in December 2007 and August 2011 satisfied the duty-to-notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The present appeal arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. 473, 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran's service treatment records (STRs) and identified VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded adequate VA examinations in regard to the rating issue decided.  In February 2014 the Veteran notified VA that he has no further evidence to submit.

There is no indication in the record that any additional available evidence relevant to the issues decided below is not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696.

II.  Legal Criteria

Disability ratings are determined by application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the claimant, as well as the entire history of the claimant's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The general rating formula for evaluating disability due to mental disorders is fond at 38 C.F.R. § 4.130.  The rating criteria in relevant part are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

During an appeal of a disability rating, either from an initial rating assigned on granting service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment.  Staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Anxiety Disorder

Schedular evaluation prior to January 7, 2014

As this is a claim for higher initial rating, the Board's review begins with the effective date of service connection; i.e., November 2, 2007.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505. 

In October 2008 the Veteran was evaluated by Dr. Jerry Jurgenson, a private psychologist.    The Veteran described difficulty with depressed mood, anxiety and panic symptoms. He reported difficulty with concentration and obsessive thinking and sleep disturbances including initial insomnia, early morning awakening (EMA) and nightmares of his combat experiences.  The Veteran endorsed elevated startle response and a  tendency toward being hyper-alert and hyper-vigilant to his surroundings, and he described situations and circumstances that tended to re-stimulate his sense of distress and experiencing episodes of anger and irritability. He said his distress significantly impacted his work.  He also endorsed obsessive thinking and vegetative symptoms.

Medical status evaluation (MSE) showed the Veteran to be appropriately groomed.  His affect was somber and somewhat flattened.  His speech was clear and coherent and he was oriented times three.  His associations were logical and orderly, and no evidence of a thought disorder was present.  No auditory hallucinations (AH) or visual hallucinations (VH) were noted.  Insight and judgment appeared to be intact, although mood was depressed and the Veteran described difficulty with anxiety and panic symptoms.  The Veteran denied any suicidal ideation, and his memory appeared to be within normal limits (WNL).  Based on examination, Dr. Jurgenson diagnosed PTSD and assigned a GAF of 55-60.

The Veteran's spouse submitted a letter in December 2009 asserting that since the Veteran's return from the Pacific Theater in World War II he had been noticeably prone to panic symptoms if something were dropped or there was an unusual noise behind his back.  The Veteran also experienced sleep disorders and seemed unable to forget the trials and horrors of war; in sum, he returned a changed person.

The Veteran had a VA examination in July 2010, performed by a psychologist who reviewed the claims file.  The Veteran described having a successful marriage and a good family life; he also reported having a very active social life and many friends.  He denied suicide attempts or acts of violence.  The Veteran described his own mood as "temperamental."  He endorsed sleep impairment in terms of having difficulty initiating and maintaining sleep, as well as nightmares of combat that would wake him up.

MSE showed the Veteran to be clean.  Psychomotor activity and speech were both unremarkable.  The Veteran's affect was normal.  The Veteran was oriented times three and his attention was intact.  Thought process and thought content were both unremarkable.    Judgment and insight were grossly normal.  There was no indication of hallucinations, inappropriate behaviors or obsessive/ritualistic behaviors.  There was no indication of panic attacks, suicidal ideation (SI) or homicidal ideation (HI).  Impulse control was good.  The Veteran was able to take care of his own hygiene and there was no impairment of activities of daily living (ADLs).  The examiner noted the Veteran lived with his spouse and could take care of his personal needs.  Remote and immediate memory was normal, but recent memory was moderately impaired.  

The examiner noted the Veteran to have "mild" symptoms suggestive of PTSD (startle response, avoidance behaviors and sleep impairment) but stated the Veteran did not meet the full criteria for diagnosis of PTSD.  The examiner also stated these symptoms only affected the Veteran during periods of significant stress; he was otherwise able to have a good career and good marriage.  The examiner diagnosed anxiety disorder not otherwise specified (NOS) and assigned a current GAF of 70.

The RO issued a rating decision in October 2010 granting service connection for anxiety disorder and assigning an initial disability rating of 10 percent.

In December 2010 the Veteran submitted a Notice of Disagreement (NOD) in regard to both the continued denial of service connection for PTSD and the disability rating assigned for his anxiety disorder.  The Veteran asserted that his calmness and demeanor on examination were due largely to his advanced age, which prevented him from moving around and expressing himself as he once had.

The RO issued a rating decision in February 2011 that increased the initial rating to 30 percent.  In its decision the RO considered both the examination report by Dr. Jurgenson and the VA examination in July 2010.

In his substantive appeal, dated in February 2011, the Veteran stated his belief that the assigned 30 percent disability rating was too low.  He cited the disparity between the GAF assigned by Dr. Jurgenson and the GAF assigned by the VA examiner.  He also cited symptoms of sleep impairment, panic attacks, extreme startle response and thinking about his wartime experiences.

The Veteran had a VA examination in September 2011, performed by a psychologist who reviewed the claims file.  The Veteran stated he continued to live with his spouse and to have good family relationships.  He denied any mental health treatments other than examinations, most recently in June 2010.  The examiner stated that the Veteran's symptoms consisted of anxiety, chronic sleep impairment and mild memory loss.  The examiner diagnosed anxiety disorder NOS and assigned a current GAF of 58; no other psychiatric diagnoses were recorded; specifically, the diagnostic criteria for PTSD were not shown.  

The examiner stated that the Veteran's disability most closely approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, controlled by continuous medication (the rating criteria for a 10 percent evaluation under the General Rating Formula).  The examiner stated the Veteran appeared to exhibit a "moderate" level of anxiety, with intrusive memories and occasional nightmares, but he appeared to function well, with nighttime being the worst for him.  As a 95-year old the Veteran did quite well psychologically, although his wartime experiences had a negative impact on his quality of life and the development of anxiety disorder.  The examiner stated the Veteran's anxiety disorder did not render him unemployable.

The Veteran also had a VA general medical examination in September 2011, performed by a nurse practitioner who reviewed the claims file.  The Veteran stated that he was sensitive to noises such as cars backfiring or children playing loudly.  The Veteran endorsed episodes of depression secondary to his anxiety disorder.  Psychiatric review of systems (ROS) was positive for depression and anxiety but negative for interpersonal relationship difficulties, panic attacks, memory problems, loss of control/violence potential, confusion, SI/HI or sleep impairment.  Physical examination showed the Veteran to be alert and oriented; his appearance, behavior and speech were all appropriate.  Recent and remote memory was intact.  Affect, mood and judgment were normal.  Behavior was appropriate.  There were no obsessive behaviors or delusions/hallucinations.  Comprehension of commands was normal.  The examiner deferred to the diagnosis of anxiety disorder NOS that had been entered by the examining psychologist.

The Veteran had a VA examination in November 2013 in support of his request for SMC as due to needing aid and attendance of another or being housebound.  The examiner, a nurse practitioner who reviewed the claims file, observed that the Veteran was now residing in a residential care facility.  The only psychiatric impairment noted was severe short-term memory loss; otherwise the Veteran had no mental impairments and was deemed competent to handle his own finances.

Review of the evidence above shows that prior to January 7, 2014, the Veteran's disability more closely approximated the criteria for the currently-assigned 30 percent rating.  Most important, every examination during the period showed him to be generally functioning satisfactorily, with routine behavior, self-care and conversation normal, which is the essential distinction between the 30-percent and the 50-percent ratings.  The Veteran's subjective symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment and mild memory loss are also squarely within the symptoms characteristic of the 30-percent rating.

A schedular rating of 50 percent is associated with flattened affect; the Veteran had "somewhat flattened" affect when examined by Dr. Jurgenson but normal affect in every subsequent examination.  The other symptoms associated with the 50 percent rating (circumstantial/circumlocutory/stereotyped speech, panic attacks more than once a week; difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships) are disproved on every examination during the period, including that of Dr. Jurgenson.

The Board has considered the GAF scores assigned during the period.  These were: 55-60 in October 2008 (assigned by Dr. Jurgenson); 70 in July 2010 (assigned by a VA examiner); and, 58 in September 2011 (assigned by a VA examiner).  GAF of 51-60 is indicative of moderate symptoms or moderate difficulty in social, occupational or school functioning, while GAF of 61-70 is indicative of some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well and has some meaningful personal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.   Thus, the Veteran's GAF scores were 55 or better show impairment at the high side of "moderate."

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, GAF score of 55 or better is consistent with the Board's determination that the disability picture associated with the Veteran's symptoms falls most closely approximates the rating criteria for the currently-assigned 30 percent rating.  

Based on the evidence above, the Board finds that the disability picture associated with the Veteran's service-connected psychiatric disorder rating prior to January 7, 2014, more closely approximated the schedular criteria for the 30 percent rating.  Because the criteria for the higher 50 percent rating were not shown during any distinct period prior to that date, "staged ratings" are not applicable.  Hart, 21 Vet. App. 505.

Schedular evaluation from January 7, 2014

The Veteran had a VA examination on January 7, 2014, performed by a psychologist who reviewed the VBMS file.  The Veteran reported his spouse was recently deceased and he had just one remaining child, an adult son on whom he depended.  The Veteran was observed to have obvious memory problems and had to be assisted by his son to remember incidents and dates.  The Veteran stated he still had many friends who would come to visit him in his residential facility, but he was often unable to remember their names.  Since the previous VA examination the Veteran had begun a regimen of medication for anxiety.  The Veteran reported being particularly bothered by insomnia with nightmares, and would sometimes reverse day and night.  The Veteran and his son described more anger, isolation and confusion since the previous examination, and the Veteran endorsed being troubled by thoughts and dreams about the war. The psychologist noted the presence of a memory disorder and probable cognitive disorder.

The examiner endorsed the following symptoms: depressed mood; anxiety; panic attacks weekly or less often; chronic sleep impairment;  memory loss for names of close relatives, own occupation or own name; speech intermittently illogical, obscure or irrelevant; disturbances of motivation and mood; SI; intermittently unable to perform ADLs including maintenance of minimum personal hygiene; and, disorientation to time and place.  The examiner stated the Veteran was not capable of managing his own financial affairs. 
 
The psychologist diagnosed unspecified anxiety disorder NOS; no other diagnoses were entered, and the psychologist agreed with previous examiners that the Veteran did not meet the criteria for diagnosis of PTSD.  The examiner did not assign a current GAF, but stated the Veteran's disability most closely approximated total social and occupational impairment (the rating criteria for a 100 percent evaluation under the General Rating Formula).  

Because the VA examination report demonstrates that the schedular criteria for a 100 percent rating were met on January 7, 2014, the Board finds a rating of 100 percent is warranted from that date.
  
Extraschedular evaluation and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability from his service-connected psychiatric disability.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected anxiety disorder, and referral for consideration of extraschedular rating is not warranted.  Thun, 22 Vet. App. 111, 115.

The Board's decision in June 2012 observed that TDIU had been denied by an unappealed rating decision in November 2011 and was not before the Board as an issue raised by this appeal.  That determination was upheld by the Court in its July 2013 Memorandum Decision.


IV.  SMC at the Housebound Rate

VA has the obligation to assist a claimant in developing the facts pertinent to the claim and to render a decision that grants every benefit that can be supported in law.  38 C.F.R. § 3.103(a).  This includes consideration of SMC where it may be applicable.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

VA shall pay SMC at the housebound rate when a Veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities that total at least 60 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board's action above has granted a 100 percent rating for the service-connected anxiety disorder NOS effective from January 7, 2014.  The Veteran also has a 100 percent evaluation for the service-connected hearing loss disability effective from January 8, 2014.  He accordingly meets the criteria for SMC at the housebound rate effective from January 8, 2014, and granting that benefit is warranted.


ORDER

A rating of 100 percent for anxiety disorder is granted, effective from January 7, 2014.

SMC at the housebound rate is granted, effective from January 8, 2014.


REMAND

As stated in the Introduction, the Court has held that the issue of entitlement to service connection for PTSD is intertwined with the issue of evaluation of anxiety disorder.  The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Because the issue of service connection for PTSD has not been adjudicated by the RO, remand is necessary.  Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to service connection for PTSD.  If service connection for PTSD is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


